The motion of defendants in error to strike out the statement of facts, though submitted before, was not passed upon until the case was considered on its merits, when it was overruled. No authority was cited to sustain the motion in the first instance, but in support of that ground of the motion for rehearing, besides rules 72-78 and a decision of the Court of Criminal Appeals, the case of Caswell v. Hopson, 43 Southwestern Reporter, 547 (Civil Appeals, Fifth District), is now cited. In that case, however, counsel had agreed upon the statement of facts, while in the case at bar they failed to so agree, and consequently the judge made it out, and it is not made to appear that the objectionable feature of prolixity was due to any fault on the part of counsel for plaintiff in error. In such a case, it would not do to deprive a party having a meritorious case of a statement of facts. That the statement should have been greatly abridged does not admit of question.
The other grounds of the motion for rehearing are sufficiently covered by the conclusions already filed, and it will be overruled.
Overruled.
Application for writ of error dismissed by the Supreme Court for want of jurisdiction. *Page 57